Appellee, who was plaintiff below, admits that, being a non-resident of Arkansas, she came into this state for the sole purpose of instituting a divorce action against appellant, a resident of Louisiana, where she also resided. There is no testimony to show that she ever acquired a domicile in Arkansas. Therefore, the lower court had no jurisdiction of her suit. It is true that in the case of Squire v. Squire, 186 Ark. 511, 54 S.W.2d 281, we used language indicating that one who comes into this state solely for the purpose of obtaining a divorce may nevertheless properly institute such a suit here after the lapse of the required time. But, if that opinion means that a party may come into this state without intending to become a resident of Arkansas, but only for the purpose of utilizing our facile machinery for destruction of the marriage status, we ought to overrule it now for the excellent reasons set forth in Justice Knox's dissenting opinion in the case of Tarr v. Tarr, 207 Ark. 622, 182 S.W.2d 348.
Since, as I view the record, the lower court had no jurisdiction of the appellee's complaint, because she was a non-resident, it could not acquire jurisdiction of the cross-complaint of appellant, who was likewise a non-resident. "It is generally held that a non-resident defendant may obtain a decree for divorce upon a cross bill only in those cases where the plaintiff has satisfied the residential requirements necessary to invest the court with jurisdiction." 17 Am.Jur. 288.
The question as to custody of the child in the case at bar was merely incidental to the divorce proceedings in which its parents were involved. We do not have here a habeas corpus proceeding involving custody of a child found in this state; and, as the lower court did not have jurisdiction of the divorce proceedings it should not *Page 212 
have assumed jurisdiction of any phase of this domestic dispute of two residents of a sister state.
In my opinion this entire controversy ought to be dismissed for want of jurisdiction, and these parties should be remitted for their relief, if they are entitled to any, to the courts of their domicile. We should not, by decision of this court, contribute to making Arkansas a sort of laundry for dirty matrimonial linen from other states.